J-A10034-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    THOMAS BEAUFORD                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    DEFINITIVE PROPERTIES, LLC AND             :
    SECOND NATURE LANDSCAPING                  :
                                               :
                       Appellee                :      No. 2766 EDA 2018

                Appeal from the Orders Entered August 16, 2018
               In the Court of Common Pleas of Delaware County
                  Civil Division at No(s): No. CV-2016-008925


BEFORE: GANTMAN, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY GANTMAN, P.J.E.:                            FILED MAY 23, 2019

       Appellant, Thomas Beauford, appeals from the orders granting summary

judgment in the Delaware County Court of Common Pleas, in favor of

Appellees Definitive Properties, LLC (“Definitive”) and Second Nature

Landscaping (“Second Nature”), respectively.1 We affirm.

____________________________________________


1 Appellant initially sued several business entities at two separate docket
numbers. By order of December 5, 2017, the trial court consolidated the two
complaints for all purposes under docket No. CV-2016-008925. Thus,
Appellant was not required to file two notices of appeal per Commonwealth
v. Walker, ___ Pa. ___, 185 A.3d 969 (2018) (holding that, as of June 1,
2018, common practice of filing single notice of appeal from disposition
involving more than one docket would no longer be tolerated, because it
violates Pa.R.A.P. 341, which requires filing of “separate appeals from an order
that resolves issues arising on more than one docket”).

Additionally, by stipulation filed on July 26, 2016, the parties agreed to the
dismissal of the third and only remaining defendant named in the complaints.
Thus, the appeal is from final orders and properly before us.
J-A10034-19


      In its opinion, the trial court accurately set forth the relevant facts and

procedural history of this case. Therefore, we have no reason to restate them.

      Appellant raises one issue for our review:

          WHETHER THE TRIAL COURT ABUSED ITS DISCRETION AND
          OTHERWISE COMMITTED AN ERROR OF LAW WHEN IT
          IMPROPERLY GRANTED [APPELLEES’] MOTIONS FOR
          SUMMARY JUDGMENT AND DISCONTINUED [APPELLANT’S]
          CASE?

(Appellant’s Brief at viii).

      Initially we observe:

          “Our scope of review of an order granting summary
          judgment is plenary.” Harber Philadelphia Center City
          Office Ltd. v. LPCI Ltd. Partnership, 764 A.2d 1100,
          1103 (Pa.Super. 2000), appeal denied, 566 Pa. 664, 782
          A.2d 546 (2001). “[W]e apply the same standard as the
          trial court, reviewing all the evidence of record to determine
          whether there exists a genuine issue of material fact.” Id.
          “We view the record in the light most favorable to the non-
          moving party, and all doubts as to the existence of a
          genuine issue of material fact must be resolved against the
          moving party. Only where there is no genuine issue as to
          any material fact and it is clear that the moving party is
          entitled to a judgment as a matter of law will summary
          judgment be entered.” Caro v. Glah, 867 A.2d 531, 533
          (Pa.Super. 2004) (citing Pappas v. Asbel, 564 Pa. 407,
          418, 768 A.2d 1089, 1095 (2001), cert. denied, 536 U.S.
          938, 122 S.Ct. 2618, 153 L.Ed.2d 802 (2002)).

          Motions for summary judgment necessarily and directly
          implicate the plaintiff’s proof of the elements of [his] cause
          of action. Grandelli v. Methodist Hosp., 777 A.2d 1138,
          1145 n.7 (Pa.Super. 2001). Summary judgment is proper
          “if, after the completion of discovery relevant to the motion,
          including the production of expert reports, an adverse party
          who will bear the burden of proof at trial has failed to
          produce evidence of facts essential to the cause of action or
          defense which in a jury trial would require the issues to be
          submitted to a jury.” Pa.R.C.P. 1035.2. Thus, a record that


                                      -2-
J-A10034-19


        supports summary judgment will either (1) show the
        material facts are undisputed or (2) contain insufficient
        evidence of facts to make out a prima facie cause of action
        or defense and, therefore, there is no issue to be submitted
        to the jury. Grandelli, supra at 1143 (citing Pa.R.C.P.
        1035.2 Note). “Upon appellate review, we are not bound by
        the trial court’s conclusions of law, but may reach our own
        conclusions.” Grandelli, supra at 1144. The appellate
        Court may disturb the trial court’s order only upon an error
        of law or an abuse of discretion. Caro, supra.

           Judicial discretion requires action in conformity with
           law on facts and circumstances before the trial court
           after hearing and consideration. Consequently, the
           court abuses its discretion if, in resolving the issue for
           decision, it misapplies the law or exercises its
           discretion in a manner lacking reason. Similarly, the
           trial court abuses its discretion if it does not follow
           legal procedure.

        Miller v. Sacred Heart Hosp., 753 A.2d 829, 832
        (Pa.Super. 2000) (internal citations omitted). “Where the
        discretion exercised by the trial court is challenged on
        appeal, the party bringing the challenge bears a heavy
        burden.” Paden v. Baker Concrete Constr., Inc., 540 Pa.
        409, [412,] 658 A.2d 341, 343 (1995) (citation omitted).

           [I]t is not sufficient to persuade the appellate court
           that it might have reached a different conclusion
           if…charged with the duty imposed on the court below;
           it is necessary to go further and show an abuse of the
           discretionary power. An abuse of discretion is not
           merely an error of judgment, but if in reaching a
           conclusion the law is overridden or misapplied, or the
           judgment exercised is manifestly unreasonable, or the
           result of partiality, prejudice, bias or ill will, as shown
           by the evidence or the record, discretion is abused.
           Id. (internal quotations and citations omitted).

        Bartlett v. Bradford Publishing, Inc., 885 A.2d 562, 566
        (Pa.Super. 2005).

Lineberger v. Wyeth, 894 A.2d 141, 145-46 (Pa.Super. 2006).

     After a thorough review of the record, the briefs of the parties, the


                                      -3-
J-A10034-19


applicable law, and the well-reasoned opinion of the Honorable G. Michael

Green, we conclude Appellant’s issue merits no relief. The trial court opinion

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed November 20, 2018, at 9-13) (finding:

Appellant failed to present any facts indicating Definitive possessed actual or

constructive notice of purported icy condition; Appellant slipped and fell on

alleged ice puddle during active weather event such that “generally slippery

conditions” prevailed in community; Definitive had no obligation to correct

conditions until reasonable time after weather event ended; likewise,

Appellant failed to present evidence that once Second Nature had responded

to clear snow and apply salt, it had any further obligation to return to property

unless called by Definitive).2 Accordingly, we affirm on the basis of the trial

court’s opinion.

       Orders affirmed.




____________________________________________


2 With respect to Appellant’s argument against Second Nature that the trial
court violated the rule established in Borough of Nanty-Glo v. American
Surety Co. of New York, 309 Pa. 236, 163 A. 523 (1932), the record shows
the court did not rely solely on oral testimony from Second Nature’s
witnesses. Rather, the court also considered Appellant’s own deposition
testimony when entering summary judgment in favor of Second Nature. Thus,
this particular claim merits no relief. See Lineberger, supra (explaining
Nanty-Glo rule prohibits summary judgment where moving party relies
exclusively on oral testimony, either through testimonial or deposition
testimony, to establish absence of genuine issue of material fact except
where moving party supports motion by using admissions of opposing party
or opposing party’s own witnesses).

                                           -4-
J-A10034-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/23/19




                          -5-